COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mattie Jones, individually and as representative of the Estate of Albin
                          Jones, deceased v. Harris County, Phillips Edison Grocery Center
                          Operating Partnership I, L. P., and Virgata Property Company, LLC

Appellate case number:    01-20-00700-CV

Trial court case number: 2020-48838

Trial court:              164th District Court of Harris County

        On April 19, 2022, during oral argument in the above-referenced appeal, the Court ordered
that the parties provide supplemental briefing of no more than 3000 words on the issue of whether
the provisions of the Texas Human Resources Code cited by appellee Harris County deprive the
courts of subject-matter jurisdiction over this dispute. See TEX. HUM. RES. CODE § 121.004. The
Court ordered that Harris County’s supplemental brief was due within seven days of the oral
argument, and that appellant Mattie Jones’s response was due seven days after the filing of Harris
County’s supplemental brief.
        The Court would also like the parties to identify in their supplemental briefing any place
in the appellate record where there is an indication that (1) sidewalks were present at the subject
intersection or (2) Alvin Jones entered the crosswalk at the subject intersection from a sidewalk
and was attempting to exit the crosswalk to another sidewalk without a curb ramp.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting for the Court

Date: April 20, 2022

Panel consists of Justices Kelly, Goodman, and Guerra.